
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9



Amendment to the Retirement Plan for Employees of Alliance Capital Management
L.P.


        Amendment (this "Amendment") dated as of August 1, 2003 to the
Retirement Plan for Employees of Alliance Capital Management L.P. (the "Plan").

        WHEREAS, Alliance Capital Management L.P. ("Alliance") desires to amend
the Plan as provided herein; and

        WHEREAS, pursuant to Section 13.01 of the Plan, Alliance has the
authority to amend the Plan, subject to action by the Board of Directors of the
general partner of Alliance, or a committee thereof designated by such Board;

        NOW, THEREFORE, the Plan is amended as follows:

        SECTION 1.    Definitions.    Capitalized terms used herein and not
otherwise defined shall have the meanings herein that are assigned to such terms
in the Plan.

        SECTION 2.    Amendments to Article 1 of the Plan.    

        (a)   A new Section 1.18.1 is hereby added to the Plan as follows:

        1.18.1 "DOMESTIC PARTNER" means, in the case of a Participant who dies
before his Retirement Pension Starting Date, his Domestic Partner (as defined
below) on the date of his death if such Domestic Partner satisfied the
requirements for being a Domestic Partner as set forth below during the entire
one (1) year period ending on the Participant's date of death. "Domestic
Partner" is an individual who, together with the Participant, satisfies the
following requirements: (i) both the Participant and the domestic partner are at
least 18 years of age; (ii) both the Participant and the domestic partner are of
the same gender; (iii) both the Participant and the domestic partner are
mentally competent to enter into a contract according to the laws of the state
in which they reside; (iv) each of the Participant and the domestic partner is
the sole domestic partner of the other; (v) neither of the Participant nor the
domestic partner is legally married to any other individual, and, if previously
married, a legal divorce or annulment has been obtained or the former spouse is
deceased; (vi) neither of the Participant nor the domestic partner is related by
blood to a degree of closeness that would prohibit legal marriage in the
jurisdiction in which they legally reside; (vii) the Participant and the
domestic partner reside together in the same residence, have done so for a
period of no less than the most recent six-month period, intend to do so
indefinitely and share the common necessities of life; (viii) the Participant
and domestic partner have mutually agreed to be responsible for each other's
common welfare; and (ix) the Participant has designated the domestic partner as
his or her domestic partner by completing and returning an "Affidavit of
Same-Sex Domestic Partnership' to the appropriate Company person indicated on
such affidavit."

        (b)   Section 1.42 of the Plan is hereby amended by adding the words "or
Domestic Partner" after the word "Spouse" in each place where such word appears.

--------------------------------------------------------------------------------

        SECTION 3.    Amendments to Article 7 of the Plan.    

        (a)   Section 7.02(a) of the Plan is hereby amended in its entirety to
read as follows:

        "7.02    (a) Except as provided in Subsection (b), if a Participant who
is vested in any portion of his Accrued benefit should die prior to his
Retirement Pension Starting Date, his Spouse or Domestic Partner shall be
entitled to receive a Qualified Preretirement Survivor Annuity."

        (b)   Section 7.02(b) of the Plan is hereby amended by adding the words
"or Domestic Partner" after "Spouse" in each place where such word appears. For
the avoidance of doubt, this amendment shall not apply to Section 7.02(b)(2) of
the Plan.

        SECTION 4.    Amendment to Article 10 of the Plan.    Section 10.01 of
the Plan is hereby amended by designating the current Section 10.01 as 10.01(a)
and by adding a new Section 10.01(b) to read as follows:

        "(b) For purposes of applying the limitations described in this
Section 10.01, if benefits under the Plan are received in any form other than a
straight life annuity, or if such benefits relate to rollover contributions to
the Plan, then such benefit must be adjusted to a straight life annuity,
beginning at the same age, which is the actuarial equivalent of such benefit. In
order to determine the actuarial equivalence of different forms of benefit
payment for this purpose, the interest rate assumptions may not be less than the
greater of 5 percent or the rate specified for purposes of Section 1.02 of the
Plan. For limitation years beginning on or after January 1, 1995, the
actuarially equivalent straight life annuity for purposes of applying the
limitations under Section 415(b) of the Code to benefits that are not subject to
Section 417(e)(3) of the Code is equal to the greater of the equivalent annual
benefit computed using the interest rate and mortality table, or tabular factor,
specified in Section 1.02 of the Plan for actuarial equivalence for the
particular form of benefit payable, and the equivalent annual benefit computed
using a 5 percent interest rate assumption and the applicable mortality table.
For Plan benefits subject to Section 417(e)(3) of the Code, the equivalent
annual straight life annuity is equal to the greater of the equivalent annual
benefit computed using the interest rate and mortality table, or tabular factor,
specified in Section 1.02 of the Plan for actuarial equivalence for the
particular form of benefit payable, and the equivalent annual benefit computed
using the annual interest rate on 30-year Treasury securities as specified by
the Commissioner of the Internal Revenue Service, and the mortality table
described in Revenue Ruling 95-6."

        SECTION 5.    Amendment to Article 11 of the Plan.    Section 11.05(a)
of the Plan is hereby amended by replacing the last two lines of the vesting
schedule in such Section with the following:

        "Five or more Years                100%"

--------------------------------------------------------------------------------

        SECTION 6.    Effective Date.    This Amendment shall be effective as of
August 1, 2003.

        SECTION 7.    Effect of Amendment.    Except as amended hereby, the Plan
shall remain unchanged and effective as of the date first adopted. The Plan as
amended hereby shall continue in full force and effect.

        SECTION 8.    Governing Law.    This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, except insofar
as they have been superseded by the provisions of ERISA.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9
Amendment to the Retirement Plan for Employees of Alliance Capital Management
L.P.
